By the court.
We have a controlling power over the conduct of our different officers, and must necessarily exercise it for the advancement of justice. Here have been five tracts of lands sold together in one lot, and the moiety of three other tracts sold in another lot. It is impossible to ascertain, what price, the property if subdivided, would have commanded. But it is obvious, that ihe sales of property thus combined, must produce mischiefs as well to the creditor as debtor. The general rule, which public utility prescribes, is, that different lots of ground, houses, or parcels of land should be sold separately. But there may be exceptions to this rule, by an assemblage of special circumstances, which may render the joining of several lots, houses or tracts together, most eligible, or by all the parties interested agreeing to another mode of sale. Many persons have it in their power to purchase a single house or tract at a sheriff’s sale, whose finances would forbid their buying of several; and bidders by such means would be discouraged, to the public injury. It is the duty of the sheriff' to get the highest sums for the lands of unfortunate debtors, and not to permit the wealthy alone, to become the purchasers, to the exclusion of persons less affluent. Such was our opinion in the case of Brownjohn v. Hurst on the sale of city lots; and so we have determined this very term, in the ease of Charles Bitters v. Samuel Wallis.
As no grounds have been laid before us, to induce an opinion, that the present instance forms an exception to the general rule, the .sales of the lot of the five tracts, and of the moiety of the three tracts must be set aside: No injury is done thereby to any one.